The circumstances of this case disclosed the fact, that the prisoner had shot an old free negro woman (aged about 60) in the eyes and face with a pistol. That about an hour afterwards he was found on a pallet with her, and there were indications that he had ravished her as she lay insensible. There was a jug of liquor on the same pallet.
There was no question in this Court as to the fact of the killing, and, therefore, the voluminous and minute evidence sent up as part of the case in relation to the transactions connected with the crime, is not reported. The defense of the prisoner was insanity, and upon this point, the evidence was as follows:
David Beach swore he saw the prisoner on the Wednesday morning before the act, which was done on the following Friday night. He came on the morning previous, and stopped at the hotel where witness lived; he seemed very tremulous, could not use one hand, and had to be helped at the supper-table. The next morning, just before the prisoner left, while the witness was at breakfast, he came up behind him stealthily, seized his cup of coffee, and drank it. Witness did not think the prisoner was in his right mind. He had no other reason for coming to that conclusion, except his taking the coffee in the manner he described, his tremulousness, and the wildness of his eyes; but from these things, he did think so.
Several witnesses testified that on the way to the jail, he begged the persons about him not to hurt him, or that he should not be hurt. At other times he asked them to hang him.
Dr. Parker testified that he resided at the south mills in *Page 246 
Camden county; that he was called to attend the prisoner about two weeks before the homicide; that the prisoner had been drinking very hard, and haddelirium tremens and inflammation of the stomach; that he talked incoherently, gave inconsistent answers to his questions, and made foolish remarks. The witness gave it as his opinion that the prisoner was then insane. The prisoner got better in three or four days, and left the house, being driven off by the landlord. When he left the prisoner, he advised him to desist from drinking, for that a very little indulgence would bring back the same results. He stated that, generally, insanity from this cause was of short duration, but not always so.
Thomas Garret testified that in January or February preceding the homicide, which was on 13th April, the prisoner came to his house in Camden county, apparently intoxicated; he had been drinking very freely, and was so tremulous that he could not clean some furniture which he undertook to clean, and which was his occupation. Witness saw him catching at something near the fire, on one occasion, and asked him what he meant; to which he replied that his jaws were locked, and he wanted to get the tongs to unfasten them.
One Wigginston stated that he had known the prisoner in Currituck county; that in the fall of 1854, he was at his house, and acted so violently as to make witness afraid to trust him alone. He was confined at witness's house for several days, and acted irrationally. Witness thought he was quite out of his mind. Prisoner had been drinking freely. He stated that before he began to drink, prisoner's behavior had been good.
C. B. Brothers stated that he was the jailor to whose custody the prisoner was committed on the night of the homicide; that he was perfectly rational that night; but that next day, and for several days, he was out of his mind; that he talked strangely and incoherently. After a few days he became better, and continued quite rational.
The State in reply, introduced the opinion of several witnesses, that at the time he was taken, the prisoner was quite *Page 247 
same; and many conversations were proved to show the fact. On the Sunday before, it was proved that he was rational.
It was insisted by the prisoner's counsel, that the presumption of sanity did not arise in this state of the facts; but that the prisoner was entitled to the contrary presumption of insanity; and that it devolved on the State to show that the prisoner was sane when the act was done.
Upon this point, his Honor charged the jury "that to hold the prisoner responsible for his act, it should appear that at the time of its perpetration, he was sufficiently rational to distinguish right from wrong, and to know that what he was doing was in violation of the laws of God and man. "That the general presumption is that all persons are sane, until something is shown to the contrary. When derangement or partial insanity is shown, and there are lucid intervals, it is still necessary for one relying on insanity, to show that the act charged was done during this paroxysm of insanity." To this instruction, the prisoner's counsel excepted.
There was a verdict finding the prisoner guilty of murder. Judgment of the Court was pronounced, and an appeal to this Court taken by the defendant.
The efficacy of a plea of insanity in shielding from punishment for crime; the necessity of drawing the dark picture of such a state of mind, and tracing out the minute and delicate shades of this sorest affliction to which humanity is subject, is not required at our hands at this time. It is not denied, that insanity, to protect from punishment, must exist at the time the act is perpetrated. This is indeed the very substance of the defense; for, however great the disease, and in whatever form, if, at the time the prisoner commits the act, his mind is then capable of distinguishing between moral right and wrong, he is an accountable being, and comes within the operation of the law. *Page 248 
The prisoner, a fortnight before the perpetration of the offense, had been in a state of delirium tremens, from which he was relieved by his physician, who cautioned him against indulging in the use of spirits. After that, he was proved to have been in his right mind; but a few days before that on which the transaction occurred, one witness thought he was not in his right mind. His Honor instructed the jury as follows: "The general presumption is that all persons are sane, until something is shown to the contrary. When derangement, or partial insanity, is shown, and there are lucid intervals, it is still necessary for one relying on insanity to show that the act was done when he was laboring under this paroxysm of insanity." His Honor then proceeds to apply these general principles to the case before him, stating the grounds upon which the State relied, and those upon which the prisoner rested his defense, and winds up by leaving the question of sanity or insanity of the prisoner at the time of committing the act, to the jury.
This case is not one of permanent insanity, nor is it one of lunacy. Mr. Russell, at page 7 of his Criminal Law, defines a lunatic to be one laboring under a species of dementia accidentalis vel adventitia, but distinguishable in this, that he is afflicted by his disorder, only at certain periods or vicissitudes, — having intervals of reason. It more properly ranges itself under the class of partial insanity, though strictly, not so. Partial insanity imports that the person is insane on one or more particular subjects. Shelford on Lunatics, p. 6. This species of insanity is termed monomania. The derangement of the prisoner was neither a permanent one, nor lunacy, nor strictly, partial, but a temporary one arising from the too free use of ardent spirits. It was temporary, for it lasted only during the time the effects of the spirits were upon him. It had not in his case reached that period when the mind becomes entirely destroyed. His physician cured him of the attack of delirium tremens, and stated, that in most cases the alienation of mind was but temporary. It was shown that after that attack, and before the act was committed, he was restored to his understanding, *Page 249 
and there was no evidence that delirium tremens existed after the time first spoken of. It was insisted by the prisoner's counsel, that the presumption of sanity, in favor of the State, did not arise; but that the presumption of insanity did, on behalf of the prisoner; and that sanity must be shown by the State; at least that the presumption was not in favor of the State. This principle, if true, does not apply to this case. Here, was no lunacy; no recurrence of the disease at certain periods; but a temporary insanity, brought on by the prisoner's own procurement, and, in general, disappearing when the immediate cause was removed. Drunkenness, in general, is no excuse for crime. When it is carried so far as to cause delirium tremens, any act perpetrated under the delirium is excused, though the disease is but temporary; and when continued so far as to dethrone reason altogether, the presumption of law is removed; because the disease is then permanent: the law looks only to the state of the mind, and not to the cause producing it.
His Honor is sustained in his general proposition by Lord HALE. P. C. vol. 1,34. He lays down the doctrine more strongly than it is done here; and although we find it nowhere stated in the same terms, we find it nowhere contradicted in our elementary works on crimes.
In this case, the general presumption of law was not removed, and it was incumbent on the prisoner to show that at the time of perpetrating the offense, he was insane.
After his Honor had closed his remarks, particular instructions were asked, as set forth in the case. His Honor had already given the instructions required. There is no error.
PER CURIAM.                           Judgment affirmed.